Name: 2004/367/EC: Commission Decision of 19 April 2004 amending Decision 95/30/EC to lay down the conditions for imports from Morocco of bivalve molluscs belonging to the species Acanthocardia tuberculatum harvested and processed under the conditions of Decision 96/77/EC (Text with EEA relevance) (notified under document number C(2004) 1386)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  fisheries;  Africa;  international trade;  tariff policy
 Date Published: 2004-04-21

 Important legal notice|32004D03672004/367/EC: Commission Decision of 19 April 2004 amending Decision 95/30/EC to lay down the conditions for imports from Morocco of bivalve molluscs belonging to the species Acanthocardia tuberculatum harvested and processed under the conditions of Decision 96/77/EC (Text with EEA relevance) (notified under document number C(2004) 1386) Official Journal L 114 , 21/04/2004 P. 0036 - 0038Commission Decisionof 19 April 2004amending Decision 95/30/EC to lay down the conditions for imports from Morocco of bivalve molluscs belonging to the species Acanthocardia tuberculatum harvested and processed under the conditions of Decision 96/77/EC(notified under document number C(2004) 1386)(Text with EEA relevance)(2004/367/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), and in particular Article 11(1) thereof,Whereas:(1) Commission Decision 95/30/EC(2) lays down special conditions governing imports of fishery and aquaculture products originating in Morocco.(2) Scientific studies carried out on bivalve molluscs of the species Acanthocardia tuberculatum harvested in production areas with high toxicity level of paralytic shellfish poison (PSP), have shown that suitable heat treatment can guarantee a reduction in the level of PSP to an undetectable level when the initial level of contamination does not exceed 300 Ã ¼g per 100 g of mollusc flesh.(3) On the basis of those scientific studies, the Commission adopted Decision 96/77/EC of 18 January 1996 establishing the conditions for the harvesting and processing of certain bivalve molluscs coming from areas where the paralytic shellfish poison level exceeds the limit laid down by Council Directive 91/492/EEC(3).(4) Decision 96/77/EC authorises Spain, under certain conditions, to harvest bivalve molluscs of the species Acanthocardia tuberculatum in areas where the PSP level in the edible parts of those molluscs is more than 80 Ã ¼g per 100 g but less than 300 Ã ¼g per 100 g. Those bivalve molluscs may be intended for human consumption after having undergone, after processing, a test lot by lot to verify that they do not contain a PSP level detectable by the bioassay method.(5) Morocco has also bivalve molluscs of the species Acanthocardia tuberculatum resources with a level of PSP in the edible parts of more than 80 Ã ¼g per 100 g but less than 300 Ã ¼g per 100 g.(6) Morocco has provided guarantees regarding the application of the conditions laid down in Decision 96/77/EC, to bivalve molluscs of the species Acanthocardia tuberculatum.(7) Imports from Morocco of processed and canned bivalve molluscs of the species Acanthocardia tuberculatum harvested and processed in accordance with conditions fulfilling the health requirements laid down in Directive 91/493/EEC and the harvesting and processing conditions laid down in Decision 96/77/EC should be authorised.(8) Decision 95/30/EC should therefore be amended accordingly.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 95/30/EC is amended as follows:1. In Article 2, the following paragraph 4 is added:"4. processed and canned bivalve molluscs belonging to the species Acanthocardia tuberculatum must be accompanied by:(a) an additional health attestation in accordance with the model set out in Annex A; and(b) the analytical results of the test demonstrating that the molluscs do not contain a paralytic shellfish poison (PSP) level detectable by the bioassay method."2. In Annex A, the text in the Annex to this Decision is added.Article 2This Decision shall apply from 24 April 2004.Article 3This Decision is addressed to the Member States.Done at Brussels, 19 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 15. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 42, 24.2.1995, p. 32. Decision as last amended by Decision 97/581/EC (OJ L 237, 28.8.1997, p. 26).(3) OJ L 15, 20.1.1996, p. 46.ANNEX>PIC FILE= "L_2004114EN.003802.TIF">